


AGENCY, CO-OCCUPANCY AND OPERATING AGREEMENT




This Agency, Co-Occupancy and Operating Agreement (this “Agreement”) is executed
effective as of April 7, 2008 (the “Effective Date”), by and between Demitri
Samaha, an individual (“Samaha”), Samaha Foods, Inc., a California corporation
(“Samaha Foods”), Java Universe, LLC, a California limited liability company
(“Java Universe”), and JDCO, Inc., a California corporation (“JDCO”).


Recitals:


A. Samaha is currently the tenant under that certain Lease with Wells Fargo
Bank, N.A., as Trustee for Goodwin Family Memorial Trust (“Landlord”), dated as
of May 1, 2002, as amended by that certain First Amendment to Lease dated as of
January 9, 2007 (as amended, the “Lease”), with respect to that certain premises
commonly known as 8948 West Santa Monica Blvd., West Hollywood, California 90069
(the “Premises”);
 
B.  The California Alcohol Beverage Control Board liquor license for use in the
Premises (the “Liquor License”) is held by Samaha Foods;
 
C.  Pursuant to that certain Asset Purchase Agreement of even date herewith (the
“APA”) by and among JDCO, Java Universe, Java Detour, Inc., a Delaware
corporation and parent of JDCO (“Java Detour”), and Elie Samaha and Joseph
Merhi, Java Detour is issuing certain shares of its common stock to Java
Universe in exchange for, among other consideration, the right to assume from
Java Universe occupancy and operations of the existing Java Detour® store in the
Premises, as the agent and on behalf of Java Universe.
 
D. As a condition of JDCO entering into the APA, JDCO has requested that the
parties hereto execute and deliver this Agreement.
 
NOW, THEREFORE, in consideration of the sum of Ten and 00/100 Dollars ($10.00)
paid by JDCO to Java Universe, the receipt of which is hereby acknowledged, and
other good and valuable consideration, intending to be legally bound hereby, it
is hereby covenanted, stipulated and agreed as follows:


1. The foregoing recitals are incorporated herein and are made a part of the
covenants and conditions of this Agreement.
 
2. Each of Java Universe and Samaha hereby designates JDCO as its agent for all
purposes hereunder, and hereby grants unto JDCO the exclusive right to co-occupy
and operate the Premises on behalf of each of Java Universe and Samaha for so
long as the Lease is in effect, or until such time as JDCO’s occupancy rights
are terminated as provided herein, whichever comes first.  JDCO’s rights as
agent granted under this Section 2 shall not be assigned or transferred without
the written consent of Java Universe, which consent shall not be unreasonably
withheld or delayed.
 
3. Java Universe and Samaha shall provide JDCO with immediate and exclusive
access to the Premises following the Effective Date.  JDCO shall have the sole
right to make all decisions with respect to the Java Detour® store in the
Premises, including without limitation with respect to all operational,
personnel, and management matters.  JDCO shall operate the Premises in a manner
consistent with other similar stores operated by JDCO, and in a manner so as to
not cause any defaults by Samaha under the Lease.
 
4. JDCO shall directly reimburse Samaha for the amounts paid by Samaha to
Landlord as Minimum Rent and Additional Rent (as such terms are defined in the
Lease) on a monthly basis, upon receipt from Samaha of evidence of payment of
such rent to the Landlord, such reimbursement to be paid by JDCO immediately on
the same business day of receipt of evidence of payment.  Samaha shall continue
to make such payments of Minimum Rent and Additional Rent directly to Landlord
as required by the Lease in a timely manner so as to avoid any delinquencies due
to late payments.
 
Page 1

--------------------------------------------------------------------------------


5. In the event that JDCO creates a situation on the Premises that causes a
default to occur under the provisions of the Lease, and Samaha receives written
notice of same from Landlord, Samaha shall immediately deliver such notice to
JDCO and JDCO shall promptly cure such default on behalf of Samaha.  If JDCO
fails to cure such default within the amount of time given Samaha under the
Lease to cure same minus one (1) business day, then Samaha may take such actions
as are necessary and appropriate under the situation to cure such default, and
JDCO shall reimburse Samaha for the amounts reasonably incurred in doing so
within thirty (30) days after receipt of a written and reasonably detailed
invoice therefor.  If any such default (written notice of which has been
received by JDCO in a timely manner) is not cured by JDCO and Landlord commences
eviction efforts or pursues other remedies available to it under the Lease,
Samaha and/or Java Universe shall have the right to terminate this Agreement by
delivering a written termination notice thereof to JDCO; provided, that exercise
of such termination right shall not require Java Universe to return, forfeit or
transfer any shares of Common Stock of Java Detour issued to Java Universe or
its designees and affiliates pursuant to the APA and the Termination Agreement
(as defined in the APA).

 
6. Samaha and/or Java Universe shall have the right, at any time during the
period commencing eighteen (18) months after the Effective Date and ending upon
termination of this Agreement, to engage an independent commercially qualified
business appraiser (the “Appraiser”) to determine whether Java Detour has a
negative net worth, such Appraiser to be selected by Java Universe with JDCO’s
prior written consent, such consent not to be unreasonably withheld or
delayed.  In the event that the Appraiser determines that Java Detour has a
negative net worth and such negative net worth continues for at least 150
consecutive days from the date of such Appraiser’s initial report, Samaha and/or
Java Universe shall have the right to terminate this Agreement upon delivery of
a written termination notice (“Termination Notice”) to JDCO along with a copy of
the Appraiser’s initial and final report confirming Java Detour’s negative net
worth during the 150-day period in question.  Java Universe, Samaha and JDCO
acknowledge and agree that any and all costs associated with engaging an
Appraiser shall be borne by Java Universe.  For purposes of this Agreement,
“negative net worth” shall mean that total liabilities exceed the greater of the
fair market value of total assets or the book value of total assets.  Upon
delivery of a Termination Notice hereunder: (i) JDCO’s right to occupy and
operate the Premises shall cease immediately, (ii) JDCO shall promptly return
full and exclusive occupancy of the Premises to Samaha, and (iii) Java Universe
shall immediately forfeit, return, and transfer to Java Detour any and all
shares of Common Stock of Java Detour issued to Java Universe or its designees
and affiliates pursuant to the APA and the Termination Agreement (as defined in
the APA).  Notwithstanding anything to the contrary, in the event that the
average trading price of the Java Detour Common Stock as quoted on Pink Sheets
(or such other stock exchange as Java Detour may be trading on at such time)
shall be equal to or greater than Five Dollars ($5.00) per share for at least a
ninety (90)-day period, any and all Appraiser and termination rights granted to
Samaha and/or Java Universe pursuant to this Section 6 shall terminate and be of
no further force and effect; provided, that in connection with the termination
of such rights hereunder, the Lock-up Restrictions (as such term is defined in
applicable agreement referenced below) shall be removed from the shares of
Common Stock issued to Java Universe and/or Charles Tover under the APA,
Termination Agreement and Tover Finder’s Agreement (all as defined in the APA),
as applicable.
 
7. Nothing contained herein shall be deemed to constitute a transfer of the
Liquor License by Samaha Foods.  Samaha Foods agrees that it will not
voluntarily transfer the Liquor License to any party during the term of this
Agreement, and that the Liquor License shall be used by JDCO, in its capacity as
agent for Java Universe and Samaha, in its operation of the Premises.  In the
event that the Liquor License is revoked by the California Alcohol Beverage
Control Board or Samaha Foods otherwise relinquishes or loses control of, or
authority to use, the Liquor License for the sale of alcoholic beverages on the
Premises (“License Triggering Event”), and such revocation, relinquishment or
loss of control or use is caused by any reason other than JDCO’s actions on the
Premises, then Java Universe shall immediately forfeit, return, and transfer to
Java Detour One Hundred Thousand Dollars ($100,000) in shares of Common Stock
(as defined in the APA) of Java Detour issued to Java Universe pursuant to the
APA, such shares valued at the average trading price of the Java Detour Common
Stock as quoted on Pink Sheets (or such other stock exchange as Java Detour may
be trading on at such time) for the thirty (30)-day period immediately preceding
the date of the License Triggering Event.  In the event that Samaha Foods loses
the Liquor License during the term of this Agreement because of acts for which
JDCO is solely responsible, then Java Detour shall issue to Java Universe One
Hundred Thousand Dollars ($100,000) in shares of Common Stock, such shares
valued at the average trading price of the Java Detour Common Stock as quoted on
Pink Sheets (or such other stock exchange as Java Detour may be trading on at
such time) for the thirty (30)-day period immediately preceding the License
Triggering Event.
 
Page 2

--------------------------------------------------------------------------------


8. All notices, demands and requests required or permitted to be given under
this Agreement must be in writing and must be delivered personally, or by
prepaid nationally recognized overnight courier, or by deposit in the United
States mail, prepaid and certified or registered mail, return receipt requested,
addressed in each instance to JDCO, Java Universe or Samaha, as the case may be,
at the following addresses:
 
To JDCO:                       JDCO, Inc.
1550 Bryant Street
Suite 500
San Francisco, CA 94103
    Attn:  Michael Binninger
    

To Java Universe:        Java Universe, LLC
        8228 Sunset Blvd., Suite 102
        West Hollywood, CA 90046
        Attn:  Carol Braidi


To Samaha:                   Demitri Samaha
        8228 Sunset Blvd., Suite 102
        West Hollywood, CA 90046


To Samaha Foods:       c/o Demitri Samaha
        8228 Sunset Blvd., Suite 102
        West Hollywood, CA 90046


Each such notice, demand or request shall be deemed to have been given as of the
date the same is personally delivered to the party to be notified or the date
the same is delivered to the address designated hereunder for the party to be
notified, as the case may be; provided, however, that rejection or refusal to
accept or the inability to deliver because of changed address of which no notice
was given shall be deemed to be receipt of the notice, demand or request.  Each
party shall have the right from time to time and at any time upon at least ten
(10) days’ written notice thereof, to change its respective address, and each
party shall have the right to specify as its address any other address within
the United States of America.
 
9. If either of the parties at any time fails to perform any of its obligations,
covenants or conditions stated in this Agreement in the manner and at the time
required to be performed hereunder, then the other party, their agents or
representatives, may, if such failure continues for a period in excess of ten
(10) days after written notice thereof to the other party perform any and all of
such obligations for and on behalf of the non-performing party; whereupon, such
non-performing party shall pay to the performing party all reasonable costs
incurred by such party to perform such obligations, together with a ten percent
(10%) administrative fee.  The rights and remedies set forth above are
cumulative and are in addition to any other remedies available in law or in
equity, including, if applicable, the right to restrain by injunction any
violation or threatened violation of the terms and provisions hereof and by
decree to compel performance of any such terms and provisions, it being agreed
that the remedy at law for such breach is not adequate.  Notwithstanding the
foregoing, in the event that any act or omission of Samaha causes a default
under the Lease beyond any applicable notice and cure period, and Landlord
terminates the Lease and/or Samaha’s right of possession thereunder, and such
default is independent of JDCO’s occupancy and operation of the Premises and not
otherwise caused by the default of JDCO under this Agreement, then Java Universe
shall immediately forfeit, return, and transfer to Java Detour the following
shares of Common Stock of Java Detour issued to Java Universe pursuant to the
APA:
 
Page 3

--------------------------------------------------------------------------------


If Lease is Terminated or Possession Lost:
Java Universe Forfeits:
Effective Date through day immediately preceding 1st Anniversary of Effective
Date
700,000 shares
1st Anniversary of Effective Date through day immediately preceding 2nd
Anniversary of Effective Date
600,000 shares
2nd Anniversary of Effective Date through day immediately preceding 3rd
Anniversary of Effective Date
500,000 shares
3rd Anniversary of Effective Date through day immediately preceding 4th
Anniversary of Effective Date
400,000 shares
4th Anniversary of Effective Date through day immediately preceding 5th
Anniversary of Effective Date
300,000 shares
5th Anniversary of Effective Date through day immediately preceding 6th
Anniversary of Effective Date
200,000 shares
6th Anniversary of Effective Date through day immediately preceding 7th
Anniversary of Effective Date
100,000 shares



10. This Agreement shall be governed by the laws of the State of California.
 
11. This Agreement sets forth all the covenants, promises, agreements,
conditions and understandings between the parties concerning the subject matter
of this Agreement and there are no covenants, promises, agreements, conditions
or understandings, either oral or written, between them other than as herein set
forth.  Except as herein otherwise provided, no subsequent alteration,
amendment, change or addition to this Agreement shall be binding upon the
parties unless reduced to writing and signed by them.
 
12. This Agreement and all the rights and powers granted by this Agreement shall
bind and inure to the benefit of the parties and their respective successors and
permitted assigns.  This Agreement and the rights, interests and obligations
under this Agreement may not be assigned by operation of law or otherwise by any
party without the prior written consent of the other parties, which consent
shall not be unreasonably withheld or delayed in any event.
 
13. In the event that any provision of this Agreement shall be construed as or
declared to be invalid, unenforceable, or unconstitutional then such invalidity,
unenforceability or unconstitutionality shall not affect the remaining
provisions of this Agreement and the remaining provisions shall be given full
force and effect as if the invalid, unenforceable or unconstitutional provision
did not exist.
 
14. The failure of either party to enforce any provision of this Agreement at
any time shall in no way be construed to be a waiver of such provision nor in
any way affect the validity of this Agreement or any part thereof, nor the right
of any party thereafter to enforce each and every such provision.
 
15. This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original and all of which when taken together shall
constitute one and the same Agreement.
 


 
[Remainder of Page Intentionally Left Blank]
 



 
 
Page 4

--------------------------------------------------------------------------------

 

EXECUTED as of the Effective Date first written above.


JDCO:


JDCO, Inc.,
a California corporation


By:  /s/ Michael Binninger 
Name:  Michael Binninger
Title: Chief Executive Officer




Java Universe:


Java Universe, LLC,
a California limited liability company



 
By: /s/ Joseph Merhi
Name: Joseph Merhi
Title: Manager


By: /s/ Elie Samaha     
Name: Elie Samaha
Title: Manager


Samaha:

/s/ Demetri Samaha
Name: Demitri Samaha




Samaha Foods:


Samaha Foods, Inc.,
a California corporation




By:  /s/ Elie Samaha
Name: Elie Samaha
Title: President
 
 



Signature Page to Agency, Co-Occupancy and Operating Agreement Page
 
Page 5

 
